Exhibit 10.1

EXECUTION COPY

SHARE REPURCHASE AGREEMENT

THIS SHARE REPURCHASE AGREEMENT (this “Agreement”) is entered into on July 25,
2016, by REYNOLDS AMERICAN INC. (the “Company”), BROWN & WILLIAMSON HOLDINGS,
INC. (“B&W”) and LOUISVILLE SECURITIES LIMITED, a U.K. corporation (“LSL”).

RECITALS

 

I. The Company’s Board of Directors has authorized a share repurchase program
(the “Share Repurchase Program”) for the purchase of outstanding shares of
common stock of the Company, par value $0.0001 per share (the “Shares”),
pursuant to which the Company may spend up to $2 billion by December 31, 2018 to
repurchase Shares.

 

II. Pursuant to the Governance Agreement dated as of July 30, 2004, as amended
(the “Governance Agreement”), the Company, British American Tobacco p.l.c.
(“BAT”), and B&W established certain terms and conditions concerning the
corporate governance of the Company and other matters. All capitalized terms
used but not defined herein shall have the meanings set forth in the Governance
Agreement.

 

III. The purpose of this Agreement is to permit and require BAT and its
affiliates (the “BAT Group”) to participate in the Share Repurchase Program,
except to the extent purchases under the Share Repurchase Program are Excluded
Compensation Buybacks, subject to the conditions herein, on a basis
approximately proportionate with the BAT Group’s percentage ownership of the
equity of the Company and in a manner in which the repurchases from LSL shall
qualify for the Intended Tax Treatment (as defined below).

 

IV. This Agreement is being entered into in good faith and not as part of a plan
or scheme to evade the prohibitions of Rule 10b5-1 under the Securities Exchange
Act of 1934, as amended (the “1934 Act”).

IN CONSIDERATION OF the mutual promises contained in this Agreement, the parties
hereto hereby agree:

 

A. Calculations; Purchase and Sale.

 

  1. For purposes of this Agreement,

(i) a “Buyback Week” means a Calendar Week (as defined below) during which the
Company repurchases any Shares pursuant to the Share Repurchase Program from any
Person other than a member of the BAT Group;

(ii) a “Calculation Period” means a period that begins on the day immediately
after the end of the preceding Calculation Period (or in the case of the first
Calculation Period, on the first day of the month that includes the date of this
Agreement) and ends on the earlier of (i) the next Friday that is the last day
of a Buyback Week or (ii) the next Friday that is the last Friday of a calendar
month;



--------------------------------------------------------------------------------

(iii) “Calendar Week” means each seven-day period ending on a Friday;

(iv) “Excluded Compensation Buyback” means a buyback of Shares by the Company
designated by the Company in a notice to B&W as being made pursuant to Section
2.04(d) of the Governance Agreement;

(v) the “BAT Seller” means LSL or, if LSL provides notice to the Company no
later than the first business day after the BAT Group Buyback Number (as defined
below) has been determined, one or more members of the BAT Group, which may
include LSL, as designated in such notice; and

(vi) for purposes of the provisions of this Agreement relating to the BAT
Group’s participation in the Share Repurchase Program (including, for example,
the definition of “Buyback Week” and the calculation of the BAT Group Buyback
Number as defined below), any Excluded Compensation Buyback shall be treated as
not made pursuant to the Share Repurchase Program (and the BAT Group will not
participate in any Excluded Compensation Buyback).

 

  2. The Company will promptly notify B&W if a Calendar Week is or is expected
to be a Buyback Week.

 

  3. On or before the third business day following the end of each Calculation
Period, the Company will deliver to B&W and LSL a certificate (a “Calculation
Certificate”), signed on behalf of the Company by any of its Chief Financial
Officer, Chief Accounting Officer, Treasurer or Secretary, substantially in the
form attached hereto as Exhibit A, as the same (including the schedues thereto)
may hereafter be amended by the mutual agreement of the parties hereto, which
agreement may be evidenced by email. If the Calculation Period includes a
Buyback Week, then the Calculation Certificate shall set forth the number of
Shares that the Company proposes to buy back from the BAT Group with respect to
such Buyback Week (the “BAT Group Buyback Number”). The BAT Group Buyback Number
shall be calculated in the Calculation Certificate based on the principles
referred to in Paragraphs A.5 and A.6.

 

  4.

LSL, on or before the third business day following receipt by B&W of a
Calculation Certificate with respect to a Calculation Period which includes a
Buyback Week, shall deliver a notice (the “LSL Notice”) to the Company
substantially in the form attached hereto as Exhibit B. The LSL Notice shall
state whether LSL agrees with the Company’s calculation of the applicable BAT
Group Buyback Number, and if not, it shall state LSL’s proposal for the BAT

 

-2-



--------------------------------------------------------------------------------

  Group Buyback Number and its calculation thereof. If the Company does not
agree with LSL’s proposal, then B&W and the Company will negotiate in good faith
to determine the appropriate BAT Group Buyback Number, subject to final approval
of LSL. However, if the parties cannot agree on the BAT Group Buyback Number
within three business days following delivery of the LSL Notice to the Company,
then the BAT Group Buyback Number proposed in the LSL Notice, with revisions
approved by LSL in connection with the negotiation between the parties, shall be
the number of Shares the Company will repurchase from the BAT Group with respect
to the relevant Buyback Week.

 

  5. The BAT Group Buyback Number with respect to a Buyback Week shall be the
lowest of:

(i) the number of Shares such that, after the purchase of such Shares from the
BAT Group by the Company, the net total number of Shares sold by the BAT Group
to the Company under this Agreement shall be equal to the total number of Shares
purchased by the Company from shareholders other than members of the BAT Group
(and other than Excluded Compensation Buybacks) for all periods through such
Buyback Week pursuant to the Share Repurchase Program multiplied by the ratio of
(x) the BAT Group’s percentage ownership of the equity of the Company on the
date of this Agreement, to (y) 1.0 minus the BAT Group’s percentage ownership of
the equity of the Company on the date of this Agreement;

(ii) the maximum number of Shares that the BAT Group can sell to the Company
without decreasing the BAT Group’s percentage ownership of the equity of the
Company from the date of this Agreement to the end of such Buyback Week; and

(iii) the maximum number of Shares, reasonably determined by LSL upon advice of
its outside tax counsel after consultation with the Company, that the BAT Group
can sell to the Company without putting at risk the Intended Tax Treatment.

If there is a change in the BAT Group’s Percentage Interest after the date of
this Agreement that does not occur as part of the same plan as the purchases
under the Share Repurchase Program or this Agreement, then (a) Paragraph A.5(i)
shall be modified so as to apply separately on a cumulative basis for periods
before and after such change in Percentage Interest, (b) the base BAT Group
percentage ownership in Paragraph A.5(ii) shall be adjusted to reflect any
acquisitions or dispositions of Shares by the BAT Group causing such change in
Percentage Interest, (c) LSL or B&W, as applicable, shall promptly notify the
other party concerning any such change within its control, and (d) any such
change shall be effective for purposes of Paragraphs A.5(i) and A.5(ii) at the
beginning of the Calculation Period following the Calculation Period in which
the change occurs.

 

-3-



--------------------------------------------------------------------------------

  6. The following rules shall apply for purposes of Paragraph A.5(ii) but shall
not limit the discretion of LSL under Paragraph A.5(iii):

(i) any Sale (as defined below) of Shares to the Company under this Agreement
with respect to any Buyback Week (current or prior) shall be treated as having
occurred or as occurring on the last day of such Buyback Week,

(ii) unless reasonably determined otherwise by LSL after consultation by B&W
with the Company, such calculation shall take into account any increase or
decrease in the outstanding equity of the Company since the date of this
Agreement for any reason, and

(iii) LSL shall be entitled, after prior consultation by B&W with the Company,
to reduce the number of Shares otherwise determined under Paragraph A.5(ii) so
as to assure LSL that the BAT Group’s percentage ownership of the equity of the
Company will not decrease as a result of future events that may reasonably be
expected to occur in the future, including, without limitation, issuances of new
equity by the Company pursuant to the exercise of stock options or the vesting
of performance shares, the issuance or vesting of restricted stock, or the
issuance of any other equity to any third party reasonably expected to occur
after the end of the applicable Buyback Week. Without limiting the generality of
the foregoing, for purposes of Paragraph A.5(ii), (i) LSL will take into
account, in considering possible future issuances of Shares by the Company, the
Company’s obligation pursuant to Section 2.04(d) of the Governance Agreement to
make Excluded Compensation Buybacks, and (ii) the BAT Group’s percentage
ownership in the Company at any time shall be determined by treating as not
outstanding the number of Shares with respect to which the Company then has an
outstanding obligation to make Excluded Compensation Buybacks.

 

  7. For purposes of this Agreement, the determination of the number of
outstanding Shares or other equity of the Company shall be based on Shares or
equity considered outstanding for U.S. Securities and Exchange Commission
reporting purposes. Any assumptions made for the purposes of determining the
number of outstanding Shares shall be described in the Calculation Certificate.

 

  8.

The BAT Seller shall deliver and sell to the Company, and the Company shall buy
from the BAT Seller (each such transaction, a “Sale”), at or before 12:00 p.m.
Eastern Time on the second business day following the date the BAT Group Buyback
Number for the applicable Buyback Week becomes final (a “Closing Date”) a number
of Shares (the “Sale Shares”) equal to such BAT Group Buyback Number. On each
Closing Date, (a) B&W or the BAT Seller shall deliver to the Company’s transfer
agent instructions to transfer the Sale Shares to the Company, together with
such stock powers and other instruments from the BAT Seller as may be necessary
to give effect to such instructions, and (b) upon confirmation from the
Company’s transfer agent of receipt of such instructions, the Company

 

-4-



--------------------------------------------------------------------------------

  shall pay the purchase price specified in Paragraph A.9 for the Sale Shares,
net of applicable withholding taxes as provided in Paragraph C.2, in immediately
available funds to such account of the BAT Seller as B&W has designated in
writing.

 

  9. The price per Share to be paid by the Company under a Sale with respect to
a Buyback Week shall be the volume weighted average price (“VWAP”) paid by the
Company for the Shares purchased from shareholders other than members of the BAT
Group (the “Prior Period Shares”) with respect to such Buyback Week. For
purposes of this Agreement, VWAP is calculated by dividing the total
consideration paid, without taking commissions into account, for the Prior
Period Shares by the aggregate number of Prior Period Shares.

 

  10. The Company shall not be obligated to deliver a proposed BAT Group Buyback
Number and neither the Company nor the BAT Group shall be required to effect a
Sale if the performance of their respective obligations would violate applicable
law. Other than for the purposes of correcting any error, only one Calculation
Certificate may be delivered and one Sale may be effected with respect to each
Buyback Week.

 

  11. Any fractional amounts of Shares required to be sold to the Company under
any LSL Notice, as the same may be amended, shall be rounded down to the nearest
whole number.

 

  12. For purposes of this agreement, “business day” means a day which is not a
Federal Reserve Bank holiday or a United Kingdom bank holiday and on which the
New York Stock Exchange is open for trading.

 

  13. If at any time the Company becomes aware that any statement previously
made in a Calculation Certificate is wrong or misleading, or if the Company
decides to issue equity not contemplated by the assumptions set forth in a
Calculation Certificate, it shall promptly notify B&W in writing. If at any time
B&W or LSL becomes aware that any statement previously made in a Calculation
Certificate or LSL Notice is wrong or misleading, it shall promptly notify the
Company in writing.

 

  14. In the event Paragraph A.13 applies, or if LSL reasonably determines after
prior consultation by B&W with the Company that its calculation of a BAT Group
Buyback Number was incorrect, then the Company shall take remedial steps
reasonably requested by LSL in order to permit LSL to assure itself of the
satisfaction of Paragraph A.5, including if necessary, rescinding prior Sales
under this Agreement.

 

  15.

During the term of this Agreement, the Company shall satisfy its obligations
under Section 2.04(d) of the Governance Agreement by making Excluded

 

-5-



--------------------------------------------------------------------------------

  Compensation Buybacks pursuant to the Share Repurchase Program, and to the
extent there are unsatisfied obligations under such Section 2.04(d), purchases
pursuant to the Share Repurchase Program shall be designated by the Company as
Excluded Compensation Buybacks.

 

B. Term. The term of this Agreement shall commence on the date hereof and shall
terminate as of the earlier of the date stated in the first Recital hereto and
the date of the expenditure of the aggregate amount stated in the first Recital
hereto pursuant to this Share Repurchase Agreement and the Share Repurchase
Program, collectively. In addition: (a) LSL may terminate this Agreement at any
time upon written notice to the Company, if LSL determines in good faith, upon
advice of its outside tax counsel and after consultation by B&W with the
Company, that based on the facts existing at such time, there is a reasonable
risk that it is not possible to achieve the results contemplated in Paragraph
A.5 for sales of Shares by any member of the BAT Group to the Company pursuant
to this Agreement (including through the exercise by LSL of its rights under
Paragraph J of this Agreement) and (b) the Company may terminate this Agreement,
upon written notice to B&W, following public announcement by the Company of the
termination of the Share Repurchase Program by the Board of Directors of the
Company, provided that (i) no such termination shall be effective with respect
to any Buyback Week, and (ii) Paragraphs A.13, A.14, I, J and L shall survive
such termination. If LSL determines in good faith, upon advice of its outside
tax counsel and after consultation with the Company, that any circumstance has
arisen that could reasonably be expected to cause it in the future to invoke its
right to terminate the Agreement under clause (a) of the preceding sentence, it
shall promptly notify the Company, and the parties shall use their reasonable
best efforts to avoid the need for such termination.

 

C. Tax Treatment.

 

  1. The parties intend for the proceeds of any Sales pursuant to this Agreement
paid to a BAT Seller from the Company to be treated as a dividend pursuant to
Sections 302(d) and 301(c)(1) of the Internal Revenue Code of 1986, as amended
(the “Code”), as such Sections are in effect on the date of this Agreement.
Subject to Paragraph C.2, the Company may withhold on any such Sale proceeds
paid to a BAT Seller that is not a U.S. person as required by law on the
assumption that such Sale proceeds are so treated as a dividend. The Company
shall pay any such withheld amounts to the appropriate taxing authority on
behalf of the BAT Seller in a timely manner, and the Company shall give timely
notice to the BAT Seller of the amount so withheld. Any amount so withheld and
so paid to a taxing authority shall be treated as paid to the BAT Seller for all
purposes of this Agreement.

 

  2.

If it is legally able to do so, LSL shall, at least 5 and not more than 10
business days before the first purchase of Shares under this Agreement, and when
required by law or reasonably requested by the Company thereafter, provide the
Company with a completed IRS Form W-8BEN-E (the “IRS Tax Form”) claiming

 

-6-



--------------------------------------------------------------------------------

  eligibility for the 5% withholding tax rate on dividends from the Company
pursuant to Article 10(2)(a) of the United States-United Kingdom Income Tax
Convention and exemption from any withholding under the Foreign Account Tax
Compliance Act. LSL shall promptly notify the Company if it determines that the
IRS Tax Form is no longer valid or if it cannot legally renew such form with
such claim. To the extent that the BAT Seller is LSL and the Company reasonably
believes the IRS Tax Form is correct and valid, the Company agrees that in
reliance on such Form, it shall withhold 5%, and no more than 5%, of the gross
purchase price otherwise payable to LSL and pay such withholding tax on a timely
basis to the Internal Revenue Service on behalf of LSL. The Company shall
promptly notify LSL if it comes to believe that the IRS Tax Form is not correct
and valid or that proceeds of any Sales paid to LSL are for any reason not
eligible for 5% withholding tax.

 

  3. If the BAT Seller is LSL, the “Intended Tax Treatment” is (i) withholding
tax of no more than 5% on the gross purchase price for Shares otherwise payable
to LSL, and (ii) no additional material adverse U.S. or United Kingdom tax
effects to the BATGroup from the sale of Shares pursuant to this Agreement. LSL
may, upon advice of its outside tax counsel and after consultation with the
Company, reasonably determine that pending, proposed or enacted tax legislation
or a tax treaty would or will adversely affect the Intended Tax Treatment, even
if (in the case of pending or proposed legislation or tax treaty) such
legislation or tax treaty has not yet been enacted or ratified but might be
enacted or ratified with a retroactive effective date, but (i) any such
determination by LSL shall be effective only with respect to Buyback Weeks that
begin after LSL has provided notice to the Company of such determination, and
(ii) LSL may not rely on pending, proposed or enacted tax legislation or tax
treaty as a basis for repurchasing Shares from the Company pursuant to Paragraph
J (or otherwise pursuant to this Agreement) that it previously sold to the
Company pursuant to this Agreement.

 

  4. If the Intended Tax Treatment would be available to LSL if it completed the
IRS Tax Form as provided in Paragraph C.2, and it is legally able to so complete
such Form, but it does not provide such completed Form or elects to have the BAT
Seller be a different entity, then the Intended Tax Treatment shall be deemed to
be satisfied for all purposes of this Agreement.

 

  5. If the Intended Tax Treatment is not available to LSL, then the parties
shall negotiate in good faith to determine if the they can carry out the
purposes of this Agreement with tax results to the BAT Group no more burdensome
than the Intended Tax Treatment, without other adverse tax or nontax effects to
the BAT Group or to the Company, by structuring sales of Shares to the Company
in a different manner.    Each party shall determine in good faith, but in its
sole discretion, whether any such alternative approach is acceptable to it. If
both parties find an alternative approach acceptable, this Agreement shall be
applied in the manner so determined by the parties.

 

-7-



--------------------------------------------------------------------------------

D. Representations and Warranties.

 

  1. LSL represents and warrants to the Company that (i) the execution, delivery
and performance of this Agreement have been duly authorized by the Boards of
Directors of LSL and B&W, (ii) no Sale will contravene, or require any consent,
notice or filing which has not been obtained, given or made, under (a) any law
applicable to the BAT Seller, (b) the organizational documents of the BAT
Seller, or (c) any judgment, order or decree or any contract or agreement to
which the BAT Seller is subject, (iii) the BAT Seller has or will have valid
title to the Shares to be sold to the Company and the legal right and power to
sell, transfer and deliver such Shares, (iv) the delivery of the Shares under
each Sale will, upon payment of the purchase price therefor, pass valid title to
the Company to such Shares free and clear of any security interests, claims,
liens, equities, and other encumbrances, (v) any LSL Notice delivered under this
Agreement will be accurate in all material respects, (vi) absent a change in
law, it currently expects to be able to deliver the IRS Tax Form and to achieve
the Intended Tax Treatment if it is the BAT Seller, and (vii) LSL is an indirect
wholly owned subsidiary of BAT, and B&W is an indirect wholly owned subsidiary
of LSL.

 

  2. The Company represents and warrants to LSL that (i) the execution, delivery
and performance of this Agreement have been duly authorized by the Board of
Directors of the Company, (ii) no Sale will contravene, or require any consent,
notice or filing which has not been obtained, given or made, under (a) any law
applicable to the Company, (b) the organizational documents of the Company or
(c) any judgment, order or decree or any contract or agreement to which the
Company is subject, (iii) any Calculation Certificate delivered under this
Agreement will be accurate in all material respects, (iv) the Company has
sufficient earnings and profits for the gross proceeds of all Sales under this
Agreement to be treated as dividends within the meaning of Section 316 of the
Code, and (v) the Company has delivered to B&W a certificate signed on behalf of
the Company by the Chief Financial Officer, Chief Accounting Officer, Treasurer
or Secretary of the Company setting forth the applicable information otherwise
required pursuant to Exhibit A, treating for the purposes of this Paragraph
D.2(v) the calendar month ending prior to the date of this Agreement as the
Calculation Period thereunder.

 

E.

Assignment; Third-Party Beneficiaries. This Agreement is intended solely for the
benefit of the Company, B&W and LSL and may not be assigned, in whole or in
part, except that (1) with respect to Sales hereunder by any BAT Seller other
than LSL, LSL shall assign its rights, interests and obligations under this
Agreement to such BAT Seller with respect to such Sales, provided that such
assignment shall not relieve LSL of its obligations hereunder and, provided,
further that any BAT Seller agrees in writing to be bound by the provisions
hereof, and (2) upon notice to the Company from time to time, B&W may assign its
duties under this Agreement to any member of the BAT Group, provided that such
assignment shall not relieve B&W of its obligations hereunder. This Agreement,

 

-8-



--------------------------------------------------------------------------------

  except for Paragraph I, is not intended to confer any rights or remedies upon
any Person other than the Company, B&W, LSL or any BAT Seller referred to in the
first sentence of this Paragraph E.

 

F. Sales Plan. It is the intent of the parties that this Agreement comply with
the requirements of Rule 10b5-1(c) under the 1934 Act and this Agreement shall
be interpreted to comply with the requirements of Rule 10b5-1(c) under the 1934
Act.

 

G. Complete Agreement. This Agreement constitutes the entire agreement between
the parties with respect to its subject matter and supersedes all prior
agreements, oral or written, with respect to such subject matter.

 

H. Governing Law; Jurisdiction. Except to the extent specifically required by
the North Carolina Business Corporation Act, this Agreement shall be governed
by, and construed in accordance with, the laws of the State of Delaware,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of laws thereof. The parties declare that it is their intention
that this Agreement be regarded as made under the laws of the State of Delaware
and that the laws of the State of Delaware be applied in interpreting its
provisions in all cases where interpretation shall be required, except to the
extent the North Carolina Business Corporation Act is specifically required by
such act to govern the interpretation of this Agreement.

The parties agree that irreparable damage would occur in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in any Federal court located in the State of Delaware or in the
Chancery Court of the State of Delaware, this being in addition to any other
remedy to which they are entitled at law or in equity. In addition, each of the
parties (a) consents to submit itself to the personal jurisdiction of any
Federal court located in the State of Delaware or Chancery Court of the State of
Delaware in the event any dispute arises out of this Agreement, (b) agrees that
it will not attempt to deny or defeat such personal jurisdiction by motion or
other request for leave from any such court, (c) irrevocably and unconditionally
waives (and agrees not to plead or claim) any objection to the laying of venue
in Delaware of any action, suit or proceeding arising out of this Agreement, (d)
agrees that it will not bring any action relating to this Agreement in any court
other than any Federal court sitting in the State of Delaware or Chancery Court
of the State of Delaware, (e) waives any right to trial by jury with respect to
any action related to or arising out of this Agreement, and (f) agrees that this
Agreement involves at least $100,000 and has been entered into by the parties in
express reliance upon 6 Del. C. § 2708. Without limiting the agreement of the
parties set forth in this Paragraph H, in the event that any dispute arising
under this Agreement is subject to, or adjudicated by, the courts of the State
of North Carolina, the parties agree that any such dispute will be adjudicated
by the North Carolina Business Court (with any references in this Paragraph H to
Delaware courts being deemed to be references to North Carolina courts and any
references in this Paragraph H to the Chancery Court of the State of Delaware
being deemed to be references to the North Carolina Business Court).

 

-9-



--------------------------------------------------------------------------------

I. Indemnity.

 

  1. The Company agrees to indemnify and hold members of the BAT Group harmless,
on an after-tax basis, from and against any loss, liability, claim, cost, damage
or expense (including reasonable legal fees and expenses) suffered or incurred
by them arising from or relating to their failure to obtain the Intended Tax
Treatment resulting from the inaccuracy in any respect of information set forth
in any Calculation Certificate delivered pursuant to this Agreement including
but not limited to any increase in tax liability resulting from the Sales and
arising from or relating to any such inaccuracy. Notwithstanding the foregoing,
members of the BAT Group shall not be entitled to indemnification hereunder to
the extent their remedies under Paragraph B or J are adequate to assure the
Intended Tax Treatment and the Company (a) confirms that the member of the BAT
Group is entitled to exercise its remedies under such Paragraph B or J, as
applicable, and (b) complies with such Paragraph B or J, as applicable.

 

  2. LSL agrees to indemnify and hold the Company harmless, on an after-tax
basis, from and against any loss, liability, claim, cost, damage or expense
(including reasonable legal fees and expenses) suffered or incurred by it
arising from or relating to its failure to withhold the required amount on any
Sales proceeds paid to a BAT Seller under this Agreement, unless such
underwithholding is due to any inaccuracy in any respect of information set
forth in any Calculation Certificate delivered by the Company pursuant to this
Agreement. If any tax authority claims that any such additional amount was
required to be withheld by the Company, and LSL would be liable for such amount
under the preceding sentence, the Company shall afford LSL the ability to
contest such claim at its own expense and shall not settle such claim without
the consent of LSL.

 

J. LSL Purchase Right

 

  1.

If LSL reasonably determines, after consultation by B&W with the Company, that
there is a reasonable risk that it is not possible to achieve the results in
Paragraph A.5 because of equity issued or to be issued by the Company after the
date hereof which reduces the BAT Group’s percentage ownership of the equity of
the Company, and such risk cannot be avoided by reducing the BAT Group Buyback
Number for future Buyback Weeks, then LSL may deliver to the Company a written
notice (a “Primary Purchase Notice”) stating that LSL (or another specified
member of the BAT Group) wishes to repurchase from the Company (a “Primary
Purchase”) a stated number of Shares (the “Purchase Number”) that the BAT Group
previously sold to the Company pursuant to this Agreement. The Purchase Number
shall be reasonably determined by LSL, after consultation by

 

-10-



--------------------------------------------------------------------------------

  B&W with the Company, and shall not exceed the number of Shares that, if
purchased, would eliminate the identified risk. LSL shall provide the Company
with the method of calculation of the Purchase Number. The prices per Share (the
“Purchase Price”) for such a purchase shall be the prices previously paid by the
Company to the BAT Group to purchase the equivalent number of Shares from the
BAT Group, determined on a “last in first out” basis.

 

  2. If LSL properly delivers a Primary Purchase Notice, the Company will be
obligated to sell, and the designated member of the BAT Group shall be obligated
to buy, a number of Shares equal to the Purchase Number for the Purchase Price
at or before 12:00 p.m. Eastern Time on the second business day after the
delivery of the Primary Purchase Notice.

 

K. [reserved]

 

L. Company Repurchases of Shares.

 

  1. The parties understand that certain expected future issuances of Shares to
third parties by the Company could reduce the number of Shares purchased by the
Company from the BAT Group under this Agreement, and that the actual issuance of
such Shares by the Company would be expected to reduce the BAT Group’s
Percentage Interest. If, contrary to such expectations, the Company determines
in good faith that such expected issuance will not take place and if the
operation of Paragraph A.5(i) would not otherwise result in putting the parties
in a position similar to the position they would be in if there had never been
an expectation that the Company would issue the additional Shares, then the
parties agree to comply with the procedures set forth in this Paragraph L in
order to put the parties in such similar position.

 

  2.

(i) If (a) the Company determines in good faith that such expected issuance of
additional Shares will not take place, (b) the operation of Paragraph A.5(i)
would not otherwise result in putting the parties in a position similar to the
position they would be in if there had never been an expectation that the
Company would issue the additional Shares, and (c) the BAT Group had previously
reduced, pursuant to Paragraph A.6(iii), the amount determined under Paragraph
A.5(ii) or purchased Shares from the Company under Paragraph J to permit the BAT
Group to assure itself that the BAT Group’s percentage ownership of the equity
of the Company did not decrease as a result of such expected issuance of
additional Shares, then the Company shall deliver to B&W a certificate (a
“Purchase Certificate”) identifying the expected issuance which will not take
place (a “Canceled Issuance”) and setting forth the number of Shares (the
“Repurchase Number”) that the Company shall purchase from the BAT Group as a
result of such Canceled Issuance. The Repurchase Number in respect of a Canceled
Issuance shall be equal to the lesser of (a) the sum of (i) the number of
additional Shares that the BAT Group would have sold to the Company under this
Agreement

 

-11-



--------------------------------------------------------------------------------

  previously if there had never been an expectation to issue additional Shares
in such Canceled Issuance, and (ii) the number of Shares that the BAT Group
purchased from the Company under Paragraph J on the account of such Canceled
Issuance, and (b) the maximum number of Shares that the BAT Group may sell to
the Company consistent with Paragraphs A.5(i), A.5(ii) and A.5(iii) as if such
Shares were being sold to the Company for a Buyback Week. The price per Share
(the “Repurchase Price”) for a purchase in respect of a Canceled Issuance shall
be the volume weighted average price paid by the Company for the Shares
purchased from shareholders other than members of the BAT Group in all prior
Buyback Weeks pursuant to the Share Repurchase Program. If LSL does not agree
with the Company’s calculation of the Repurchase Number or Repurchase Price,
then B&W and the Company will negotiate in good faith to determine the
appropriate Repurchase Number or Repurchase Price, as applicable, subject to the
approval of LSL.

(ii) If the Company properly delivers a Purchase Certificate, then the BAT
Seller will be obligated to sell, and the Company shall be obligated to buy, a
number of Shares equal to such Repurchase Number for such Repurchase Price at or
before 12:00 p.m. Eastern Time on the second business day after the
determination of the Repurchase Number and Repurchase Price in accordance with
Paragraph L.2(i) above.

 

  3.

(i) If (a) the BAT Group has previously reduced, pursuant to Paragraph A.5(iii),
the number of shares to be sold to the Company, (b) the Company or the BAT Group
determines in good faith that any facts or assumptions relied upon by the BAT
Group in making the determination under Paragraph A.5(iii) are no longer correct
or applicable, and (c) the operation of Paragraph A.5(i) would not otherwise
result in putting the parties in a position similar to the position they would
be in if such facts or assumptions had not been relied upon, then either the
Company or LSL may deliver to the other party a certificate (a “Modification
Certificate”) identifying the facts or assumptions that such party reasonably
believes are no longer correct or applicable and setting forth the number of
Shares (the “Additional Number”) that such party believes the Company can
purchase from the BAT Group consistent with such subsequent determination and
Paragraph A.5. If LSL provides the Modification Certificate, and the Company
reasonably agrees with the calculations therein, then the BAT Seller shall sell
the Additional Number to the Company. If the Company provides the Modification
Certificate, then LSL shall reasonably consider, after consultation by B&W with
the Company, whether it agrees with the calculations and whether selling such
Additional Number to the Company would put the results in Paragraph A.5 at risk.
If the reasonable determination of LSL in accordance with the preceding sentence
is that such calculations are incorrect or such a purchase would put the results
in Paragraph A.5 at risk, then to such extent the BAT Group will have no
obligation to sell such Shares to the Company. If, however, LSL reasonably
determines that the calculations are correct and the sale of the Additional
Number

 

-12-



--------------------------------------------------------------------------------

  or an adjusted Additional Number would not put the results in Paragraph A.5 at
risk, then the BAT Seller will consummate the sale contemplated by the
Modification Certificate, as so adjusted. The price per Share for a purchase
under this Paragraph L.3 shall be the volume weighted average price paid by the
Company for the Shares purchased from shareholders other than members of the BAT
Group in all prior Buyback Weeks pursuant to the Share Repurchase Program (the
“Modification Repurchase Price”).

(ii) Without limiting the generality of Paragraph L.2(i), either LSL or the
Company may invoke the procedures of that Paragraph immediately following the
end of the Share Repurchase Program, to the extent that the number of Shares
that have been purchased from the BAT Group has been reduced on account of
Paragraphs A.5(ii) and A.6(iii). If such procedures are invoked by the Company
at such time, LSL shall reasonably consider, after consultation by B&W with the
Company, the extent to which the prior reduction in sales of Shares to the
Company pursuant to Paragraph A.6(iii) is still appropriate in order to not put
the results in Paragraph A.5 at risk, based on all the facts and circumstances
existing at that time. To the extent that LSL determines that the sale of an
additional number of Shares to the Company at that time, in order to offset all
or part of the prior reduction in sales as a result of Paragraph A.6(iii), is
consistent with Paragraphs A.5, then LSL shall accept a Modification Certificate
from the Company providing an Additional Number equal to such additional number.

(iii) If either the Company or LSL properly delivers a Modification Certificate,
then, subject to Paragraphs L.3(i) and (ii), the BAT Seller will be obligated to
sell, and the Company shall be obligated to buy, a number of Shares equal to
such Additional Number for such Modification Repurchase Price at or before 12:00
p.m. Eastern Time on the second business day after such determination of the
Additional Number, if any, and Modification Repurchase Price in accordance with
Paragraphs L.3(i) and (ii) above.

 

M. Role of B&W. The parties understand and agree that the only role of B&W under
this Agreement, except to the extent it may be designated as a BAT Seller, is to
administer the Agreement on behalf of the BAT Group in accordance with its
terms. Without limiting the generality of the foregoing, except as expressly
provided in this Agreement, B&W shall have no authority to enter into any
binding agreement under this Agreement on behalf of any BAT Seller or any other
member of the BAT Group.

 

N. Amendments; Waivers. No provision of this Agreement may be amended or waived
unless such amendment or waiver is in writing and signed, in the case of an
amendment, by the parties hereto, or in the case of a waiver, by the party
against whom the waiver is to be effective. The failure of any party to this
Agreement to assert any of its rights under this Agreement or otherwise shall
not constitute a waiver of such rights nor shall any single or partial exercise
by any party to this Agreement of any of its rights under this Agreement
preclude any other or further exercise of such rights or any other rights under
this Agreement.

 

-13-



--------------------------------------------------------------------------------

O. Notices. All notices, requests, claims, demands and other communications
under this Agreement shall be given by email and shall be deemed given upon
receipt by the parties at the following email addresses (or at such other email
address for a party as shall be specified by like notice):

if to B&W, to

Andrew Panaccione

Corporate Secretary

Email: atpanaccione@gmail.com

with copies to:

L. Brent Cotton

President

Louisville Corporate Services, Inc.

Email: brent_cotton@bat.com

Philip Gelston

Cravath, Swaine & Moore LLP

Email: pgelston@cravath.com

if to LSL, to:

Steve Dale

Director

Email: steve_dale@bat.com

with copies to:

Philip Gelston

Cravath, Swaine & Moore LLP

Email: pgelston@cravath.com

if to the Company, to

Martin L. Holton III

General Counsel

Email: holtonm@rjrt.com

with a copy to:

Randi C. Lesnick

Jones Day

Email: rclesnick@jonesday.com

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

   LOUISVILLE SECURITIES LIMITED      by  

/s/ Steve Dale

     Name:   Steve Dale      Title:   Director    BROWN & WILLIAMSON HOLDINGS,
INC.,      by  

/s/ Timothy J. Hazlett

     Name:   Timothy J. Hazlett      Title:   President    REYNOLDS AMERICAN
INC.,      by  

/s/ Daniel A. Fawley

     Name:   Daniel A. Fawley      Title:   Senior Vice President and Treasurer

 

[Signature Page to the Share Repurchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A1

REYNOLDS AMERICAN INC. CALCULATION CERTIFICATE

Date:                     

Calculation Period: beginning date                      ending date
                    

Proposed BAT Group Buyback Number:                     

Note: Unless otherwise indicated, all statements of outstanding shares, shares
issued, shares acquired, percentage interest, etc. are to be based on the
meaning of those terms as defined in the Share Repurchase Agreement and will be
calculated in accordance with the Share Repurchase Agreement.

Part A: Schedules

The following schedules are attached hereto (as applicable).

Schedule 1: General information and calculation of BAT Group Buyback Number.

Schedule 2: Schedule of all outstanding restricted stock, employee stock
options, performance shares and other deferred issuances of shares as
compensation, including grant, vesting, expiration and issuance dates, all as of
the end of the Calculation Period.

Schedule 3: Details of purchases made under the Program from parties other than
the BAT Group during the Calculation Period, including Excluded Compensation
Buybacks.

Part B: Assumptions and Additional Information

 

Item 1. State any assumptions made in arriving at the numbers provided in this
exhibit and schedules hereto other than those explicitly mentioned in the Share
Repurchase Agreement including, without limitation, treatment and number of
shares held by corporate affiliates.

 

Item 2. Describe any issuance of or reacquisition by the Company of equity of
the Company (including but not limited to Shares) during the Calculation Period
that has been made except made with respect to restricted stock or employee
stock options.

 

Item 3. Response to any additional information requested by tax counsel to LSL
for purposes of its determinations pursuant to this Agreement.

 

 

1  Capitalized terms used but not defined herein shall have the meaning assigned
thereto in the Share Repurchase Agreement among Reynolds American Inc., Brown &
Williamson Holdings, Inc., and Louisville Securities Limited, dated July 25,
2016 (the “Share Repurchase Agreement”).



--------------------------------------------------------------------------------

Part C: Representations

The Company represents that, except as otherwise expressly noted below or
elsewhere in this Exhibit A, (i) the Board of Directors of the Company has not
been informed of and has not publicly announced or approved any intent, plan or
arrangement directly or indirectly to issue or acquire any of its equity, other
than the purchase of Shares pursuant to the Share Repurchase Program (including
Excluded Compensation Buybacks) or pursuant to employee stock option or
restricted stock plans, (ii) previously issued Calculation Certificates remain
true, correct and complete as of their dates of issuance, (iii) if the
Calculation Period includes a Buyback Week, it will have sufficient earnings and
profits to permit the entire purchase price of all the Shares to be purchased
pursuant to this Certificate to be treated as a dividend within the meaning of
Section 316 of the Code, (iv) it does not have a Rabbi Trust or a similar
arrangement holding shares, and (v) if the BAT Seller is LSL, it will withhold
on the proceeds of the Sale paid to LSL at a rate of 5% of the gross purchase
price for Shares otherwise payable to LSL and it has no reason to believe that
such withholding rate is incorrect.

Exceptions:

The undersigned hereby certifies on behalf of Reynolds American Inc. that the
statements contained herein and on schedules attached hereto are true, correct
and complete.

 

REYNOLDS AMERICAN INC.,   by  

 

  Name:     Title:  



--------------------------------------------------------------------------------

EXHIBIT B2

LSL NOTICE

Date:                     

 

To: REYNOLDS AMERICAN INC.

Attn: Steven Holland

Sent by email to: Hollans@rjrt.com

Calculation Period ending:                     

Date of Calculation Certificate                     

                     We agree with the BAT Group Buyback Number stated in such
Calculation Certificate

                     We DO NOT agree with the BAT Group Buyback Number stated in
such Calculation Certificate.

BAT Group Buyback Number proposed by LSL:

[Explanation]

BAT Seller, if other than LSL:                     

 

LOUISVILLE SECURITIES LIMITED

 

Name:   Steve Dale Title:   Director

 

 

2  Capitalized terms used but not defined herein shall have the meaning assigned
thereto in the Share Repurchase Agreement among Reynolds American Inc., Brown &
Williamson Holdings, Inc., and Louisville Securities Limited, dated July 25,
2016 (the “Share Repurchase Agreement”).



--------------------------------------------------------------------------------

SCHEDULE 1 TO CALCULATION CERTIFICATE

Start date of calculation period:

End date of calculation period:

Includes buyback week (Y/N):

 

ROW

  

DESCRIPTION

  

FORMULA/NOTES

A    Status As of Date of Agreement: xx/xx/201x    A1    Shares owned by LSL   
input A2    Shares owned by B&W    input A3    Other shares owned by BAT Group
   0 unless input A4    Total shares owned by BAT Group    A1+A2+A3 A5    Total
outstanding shares (SEC)    input A6    Outstanding shares subject to Excluded
Compensation Buyback (ECB)    input A7    Net outstanding shares (SEC)    A5-A6
A8    LSL percentage ownership    A1/A7 A9    B&W percentage ownership    A2/A7
A10    Other BAT Group percentage ownership    A3/A7 A11    Total BAT Group
percentage ownership    A4/A7 A12    Ratio of BAT to non-BAT shares   
A4/(A7-A4) B    Beginning of Period    B1    Total outstanding shares (SEC)   
input B2    Shares outstanding after all actual and pending buybacks, excluding
future required ECBs    prior H1 B3    Outstanding shares subject to ECB   
input first period, then prior D5 B4    Net outstanding shares    B2-B3 B5   
Shares owned by LSL reduced by pending buybacks    prior H8 B6    Shares owned
by B&W reduced by pending buybacks    A2 unless new input B7    Other shares
owned by BAT Group reduced by pending buybacks    0 unless input B8    Total
shares owned by BAT Group reduced by pending buybacks    B5+B6+B7 B9    LSL
percentage ownership    B5/B4 B10    B&W percentage ownership    B6/B4 B11   
Other BAT Group percentage ownership    B7/B4 B12    Total BAT Group percentage
ownership    B8/B4 C    Events during Period    C1    New issuances of employee
compensatory shares (e.g., EIAP/LTIP/Performance Shares/exercise of options)
treated as outstanding for SEC purposes, net of tax shares withheld, including
shares repurchased during current period under ECB    input C2    Other new
issuances of shares by RAI    input C3    Completed purchases for prior periods
from third parties, excluding ECB purchases    prior D2 C4    Completed ECB
purchases for prior periods from third parties    prior D3



--------------------------------------------------------------------------------

C5    Completed purchases for prior periods from BAT Group    prior G2 C6   
Restricted shares (outstanding for SEC purposes) forfeited or canceled    Input
C7    Non-ECB shares bought back from third parties during current period under
buyback plan    Input C8    ECB shares bought back during current period   
Input C9    Other reacquisitions of shares by RAI (SEC)    Input C10   
Purchases by BAT Group during period unrelated to buyback plan    Input C11   
Sales by BAT Group during period unrelated to buyback plan    input D    Status
At End of Period    D1    Pending purchases from BAT Group for prior periods   
input D2    Pending purchases from third parties for current and prior periods,
excluding ECBs    input D3    Pending ECB purchases from third parties for
current and prior periods    input D4    Net shares outstanding on last day of
period before buyback from BAT, without regard to future ECB purchases   
B1+C1+C2-C3-C4-C5-C6-C7-C8-C9-D1-D2-D3 D5    Required future ECB purchases   
input D6    Net shares outstanding on last day of period before buyback from
BAT, reduced by required future ECB purchases    D4-D5 E    Calculation of
Buyback Number Under A.5(i)    E1    Cumulative non-ECB buybacks from third
parties for all periods, including current period    C3 cumulative to current
period + C7 cumulative to current period + D2 E2    BAT Group percentage
ownership on first day of agreement    A11 E3    Increase (decrease) to BAT
Group percentage ownership under A.5(i)    0 unless input E4    Adjusted BAT
Group percentage ownership under A.5(i)    E2+E3 E5    Cumulative limit on
purchases from BAT Group (further adjustment needed to reflect any changes in E3
over time)    E1*E4/(1-E4) E6    All purchases from BAT Group for prior periods
(even if not yet made)    G2 cumulative to preceding period E7    Buyback number
under A.5(i)    E5-E6 F    Calculation of Buyback Number under A.5(ii)    F1   
Net shares owned by BAT Group on last day of period, before BAT buyback   
B8+C10-C11-D1 F2    Net outstanding shares    D6 F3    Assumed future issuances
not subject to ECB    0 unless input F4    Net outstanding shares including
assumed future issuances    F2+F3 F5    Buyback number based on
(F1-F5)/(F4-F5)=A11    (F1-(A11*F4))/(1-A11) G    Proposed B&W Buyback Number   
G1    Unrounded (lower of E7 and F5)    lower (E7, F5) G2    Rounded down (not
negative)    G1 rounded down H    BAT Status At End of Period under Proposed B&W
Buyback Number    H1    Shares outstanding on last day of period after all
actual and pending buybacks, disregarding future required ECBs    D4-G2 H2   
Shares outstanding on last day of period after all actual and pending buybacks,
reduced by future required ECBs    D6-G2

 

2



--------------------------------------------------------------------------------

H3    Same as H2, but including assumed future issuances    H2+F3 H4    Total
BAT Group share ownership    B8+C10-C11-G2 H5    BAT Group percentage ownership
based on H1    H4/H1 H6    BAT Group percentage ownership based on H2    H4/H2
H7    BAT Group percentage ownership based on H3    H4/H3 H8    LSL share
ownership, assuming for H8-H14 that all buybacks are from LSL and there are no
other purchases/sales during period    B5-G2 H9    LSL percentage ownership
based on H1    H8/H1 H10    LSL percentage ownership based on H2    H8/H2 H11   
LSL percentage ownership based on H3    H8/H3 H12    B&W percentage ownership
based on H1    A2/H1 H13    B&W percentage ownership based on H2    A2/H2 H14   
B&W percentage ownership based on H3    A2/H3 H15    BAT portion of total
non-ECBs for period    G2/(G2+C7+D2) I    Reserved    J    Payment to BAT Seller
   J1    Total dollars paid to third parties for purchases (including ECBs)
during this period (before commissions)    input J2    Volume weighted average
price paid per share to third parties    J1/(C7+C8+D2+D3) J3    Settlement date
   input J4    Amount payable to BAT Seller    G2*J2 J5    U.S. withholding tax
if BAT Seller is LSL    .05*J4 J6    Net amount payable to LSL    J4-J5 K   
Summary    K1    Total dollars of buybacks, other than ECBs, for period   
J1*((C7+D2)/(C7+C8+D2+D3))+J4 K2    Total dollars of buybacks, other than ECBs,
cumulative    K1 cumulative K3    Total dollars of ECB buybacks, for period   
J1+J4-K1 K4    Total dollars of ECB buybacks, cumulative    K3 cumulative K5   
Total dollars of buybacks, including ECBs, for period    J1+J4 K6    Total
dollars of buybacks, including ECBs, cumulative    K5 cumulative K7    Total
amount payable to BAT Sellers before withholding, cumulative    J4 cumulative K8
   U.S. withholding tax if BAT Seller is LSL, cumulative    J5 cumulative K9   
Net amount payable to LSL, cumulative    J6 cumulative

The parties acknowledge that certain adjustments will be required if any buyback
for a period is not completed by the end of the immediately following period.

 

3